DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 105799328 A).
Regarding claim 1, Gao discloses an inkjet recording device comprising: 
a head base having a mounting space (see enclosure forming mounting space for cartridge 4, figs. 4-6); 
a head unit (4, figs. 4-6, pg. 4) including a recording head (31, fig. 5, pg. 4) that discharges ink and being inserted within the mounting space from one side in a specific 
a ball plunger (28, figs. 5-6, pg. 4) that presses the head unit, inserted in the mounting space, in a direction orthogonal to the specific direction (see figs. 4-6), wherein 
the head unit is secured in the mounting space by a pressing force of the ball plunger (see figs. 5-6 and pg. 4).
Regarding claim 2, Gao discloses all the limitations introduced in parent claim 1, and further discloses the following italicized portions: the inkjet recording device according to claim 1, wherein the ball plunger includes a first ball plunger that presses the head unit in a first direction orthogonal to the specific direction (see fig. 6), and a second ball plunger that presses the head unit in a second direction being orthogonal to the specific direction and intersecting the first direction.  
Gao does not appear to explicitly disclose the following italicized portions: the inkjet recording device according to claim 1, wherein the ball plunger includes a first ball plunger that presses the head unit in a first direction orthogonal to the specific direction (see fig. 6), and a second ball plunger that presses the head unit in a second direction being orthogonal to the specific direction and intersecting the first direction.
However, such a limitation would be obvious from the teaching of Gao because it would simply be a duplication of a part for the same functionality of the original part,  namely, to secure the cartridge in the space.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Gao further discloses the inkjet recording device according to claim 2, further comprising a third ball plunger that presses the head unit, inserted in the mounting space, in the specific direction, wherein the head unit is secured in the mounting space by respective pressing forces of the first ball plunger, the second ball plunger, and the third ball plunger (see rejection of parent claim 2).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 105799328 A) in view of Nardone et al. (US 5,440,328).
Regarding claim 4, Gao discloses all the limitations of parent claim 1.
Gao does not appear to disclose the inkjet recording device according to claim 1, further comprising an adjustment mechanism that adjusts a position of the head unit in the mounting space, wherein: the adjustment mechanism includes an adjustment member in contact with the head unit; the adjustment member is movable in a direction toward and a direction away from the head unit; the adjustment member, by contacting the head unit, regulates a movement of the head unit with the pressing force of the ball plunger; and the adjustment member, by moving in the direction toward the head unit, moves the head unit in a direction opposing the pressing force of the ball plunger.
However, Gao as modified by Nardone, discloses the inkjet recording device according to claim 1, further comprising an adjustment mechanism that adjusts a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao with the teachings of Nardone, for the purpose of improved print image quality.
Regarding claim 5, Gao as modified by Nardone further discloses the inkjet recording device according to claim 4, wherein: the head base has a positioning pin erected upright in the specific direction (Nardone: 164, fig. 11,12, col 8, line 25 through col 9, line 39); the head unit is rotatable with the positioning pin as a fulcrum (Nardone: see fig. 11,12, col 8, line 25 through col 9, line 39), and the head unit is pressed with the ball plunger to rotate with the positioning pin as a fulcrum (Nardone: see fig. 11,12, col 8, line 25 through col 9, line 39); the adjustment member, by contacting the head unit, regulates the rotation of the head unit with the pressing force of the ball plunger (Nardone: see fig. 11,12, col 8, line 25 through col 9, line 39), and the adjustment member, by moving in the direction toward the head unit, rotates the head unit in a direction opposing the pressing force of the ball plunger (Nardone: see fig. 12).

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Sattler (WO 9932301 A1)
The present invention provides a printhead assembly (10) having an adjustable printhead, preferably a thermal printhead (16), to permit precise positioning of the printhead. The printhead assembly includes a support base (12) upon which a slide assembly (14) is slideably disposed. The slide assembly (14) is slideable along a linear path that is generally parallel to the support base (12), with movement of the slide assembly along the linear path being controlled by an actuating means (36). The printhead (16) is mounted on the slide assembly and is moveable therewith along the linear path. The printhead is mounted so as to be adjustable in at least three directions relative to the slide assembly (14). Preferably, the printhead is: a) pivotable about a first horizontal axis extending perpendicular to the linear path; b) pivotable about a second horizontal axis extending perpendicular to first horizontal axis and parallel to the linear path; and c) moveable in a vertical direction perpendicular to the first and second horizontal axes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 19, 2022